United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1975
                                    ___________

United States of America,                *
                                         *
             Appellant,                  * Appeal from the United States
                                         * District Court for the District
      v.                                 * of Nebraska.
                                         *
Clinton L. McGhee,                       *      [PUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: December 13, 2005
                                 Filed: March 24, 2006
                                  ___________

Before BYE, BEAM, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      The government appeals Clinton McGhee's sentence. McGhee pleaded guilty
to possession with intent to distribute crack cocaine and possession of a firearm. At
sentencing, the government sought to enhance his sentence because he recklessly
created a substantial risk of death or serious bodily injury to others when he fled from
the police. The district court found that it could not apply the enhancement because
the enhancement had not been alleged in the indictment or admitted by the defendant
at the time of the plea, citing United States v. Booker, 543 U.S. 220 (2005).
According to the presentence investigation report (PSR), the pertinent factual portions
of which the defendant did not object to, with the enhancement, the defendant's
guidelines range would have been 235 to 293 months for the drug charge. Without
the sentencing enhancement, the district court determined that the range was 188 to
235 months for the drug charge, and sentenced McGhee to 192 total months (132
months for the drug charge, and a consecutive statutorily mandated 60-month sentence
for the gun charge).

        We reverse. In Booker, the Court specifically held that sentencing factors need
not be proven beyond a reasonable doubt so long as the guidelines are non-mandatory.
Id. at 233, 244-47. The Court's remedial portion of the Booker opinion rendered the
guidelines advisory. Id. at 244-47. Our post-Booker jurisprudence adheres to this
principle, and clearly sets forth the standards district courts should use in sentencing.
United States v. Haack, 403 F.3d 997, 1002-03 (8th Cir.) (outlining sentencing
procedure, and noting that a sentencing judge is entitled to find facts appropriate for
determining either a guidelines or a non-guidelines sentence), cert. denied, 126 S. Ct.
276 (2005); United States v. Shannon, 414 F.3d 921, 923 (8th Cir. 2005) (setting forth
the district court's post-Booker sentencing procedure).

       The district court erroneously refused to consider the unobjected-to facts in the
PSR when calculating McGhee's guidelines sentence. Considering the disparity
between the PSR's calculated range and the range ultimately applied by the district
court, the error was not harmless. Accordingly, we reverse and remand for re-
sentencing. See United States v. Mashek, 406 F.3d 1012, 1016-17 (8th Cir. 2005)
(noting that if the sentence imposed was the result of miscalculating the guidelines,
we remand for re-sentencing absent harmless error).
                         ______________________________




                                          -2-